

115 HR 5973 IH: Disaster Assistance Risk Transfer Act of 2018
U.S. House of Representatives
2018-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5973IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Mr. Ross introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to require a report on
			 risk transfer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disaster Assistance Risk Transfer Act of 2018. 2.Risk transferTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141) is amended by adding at the end the following:
			
				328.Risk transfer
 (a)In generalNot later than 90 days after the date of enactment of this section, the Administrator of the Federal Emergency Management Agency shall solicit proposals and may secure contracts from private entities providing insurance, reinsurance, or capital market investments to transfer a portion of the risk of assistance provided under any or all of sections 403, 404, 406, 407, 408, and 428, and of title V.
 (b)Treatment of fundsThe Administrator shall deposit any funds collected as the result of transfer of risk arrangements into the Disaster Relief Fund and such funds are available for any purpose for which such Fund may be used.
 (c)ReportNot later than 18 months after the date of enactment of this section, the Administrator shall submit to Congress a report that—
 (1)provides a description of the proposals described in subsection (a) that the Administrator received;
 (2)assesses the proposals described in paragraph (1) with respect to the capacity of private reinsurance, capital, and financial markets to assist communities in managing the full range of financial risks associated with major disasters;
 (3)assesses whether the rates and terms of the proposals described in paragraph (1) are— (A)reasonable and appropriate; and
 (B)in an amount sufficient to ensure the Disaster Relief Fund has the resources necessary to respond to major disasters;
 (4)identifies the proposals, if any, that contain rates and terms that satisfy the requirements of subparagraphs (A) and (B) of paragraph (3); and
 (5)describes the extent to which the proposals described in paragraph (4) would minimize the likelihood that the Disaster Relief Fund would require emergency supplemental appropriations.
						(d)Authority To implement
 (1)In generalThe Administrator may annually transfer a portion of the risk of the payments that may be made pursuant to this section to private insurance, reinsurance, or the capital markets, or any combination thereof, pursuant to the rates and terms of any proposals described in subsection (c)(4), if the Administrator determines that transferring such a portion is in the public interest.
 (2)Applicability of Federal Acquisition RegulationAny transfer of risk pursuant to paragraph (1) may be entered into without regard to the provisions of chapter 1 of title 48, Code of Federal Regulations.
 (3)Expiration of authorityThe authority described in paragraph (1) expires 5 years after the date on which the Administrator first transfers a portion of risk pursuant to such paragraph.
 (4)Multiyear contractsNothing in this subsection may be construed to prevent or prohibit the Administrator from entering into contracts having a duration longer than 1 year.
 (e)ReportNot later than 6 months after the date on which the Administrator identifies a proposal that contains rates and terms that satisfy the requirements of subparagraphs (A) and (B) of subsection (c)(3), the Administrator shall submit to Congress a report detailing—
 (1)whether the Administrator adopted the proposal; and (2)the reasons the Administrator adopted or did not adopt such proposal.
						.
		